Citation Nr: 0033242	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for psychophysiological 
gastrointestinal reaction with achalasia of the esophagus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


REMAND

The veteran contends that his service-connected stomach 
disability has increased in severity.  He claims that his 
spouse has to puree most of his food.  In addition, he claims 
that he has constant reflux even with taking medication.

The Board finds that additional development is necessary in 
this case.  Although the RO requested and attempted to obtain 
private treatment records from various physicians, the 
evidence of record also shows that the veteran has received 
treatment from Dr. N. and Dr. D. K.  The evidence contains 
some records from Dr. D. K., however the RO has never 
requested all of the veteran's treatment records from this 
physician.  It appears from evidence of record that Dr. N. 
and Dr. D. K. were in the same medical practice.  The RO must 
request all of the veteran's treatment records from these 
private physicians to satisfy its duty to assist the veteran 
in developing the facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5103, 5103A).

In addition, the Board finds that the evidence of record 
includes the veteran's VA medical records only through 
November 1999.  Accordingly, on remand, the RO should request 
any additional VA medical records.

Further, the Board finds that the examination for 
compensation and pension purposes, conducted on a fee-basis 
by a private physician, was inadequate.  There is no 
indication in the report that the examiner reviewed the 
veteran's claims file.  Additionally, the examiner did not 
note the type of food the veteran was able to eat, that is, 
whether he was able to eat solid foods or only liquids. 

The Board also finds that the July 1998 operative report from 
Dr. D. K. shows that the veteran had mild gastric stasis with 
gastritis.  It does not appear that the RO has considered 
whether the veteran's service-connected gastrointestinal 
disability includes gastritis, or whether that disorder 
should be separately service connected and evaluated.  The 
veteran's service-connected gastrointestinal disability 
currently is evaluated under Diagnostic Code 7203 (2000) for 
stricture of the esophagus.  Accordingly, the RO should 
consider whether the veteran is entitled to a separate rating 
for gastritis pursuant to Diagnostic Code 7307 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
gastrointestinal disorder with achalasia 
of the esophagus, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the nature and severity of his 
service-connected gastrointestinal 
disability with achalasia of the 
esophagus disability.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examiner is requested 
to note specifically in the examination 
report whether the veteran's claims file 
was made available for review.  The 
examination should include all tests or 
studies deemed necessary for an accurate 
assessment of the veteran's 
gastrointestinal disability with 
achalasia of the esophagus.  The examiner 
is specifically requested to comment on 
the present manifestations of the 
disorder and to discuss the frequency of 
any disabling symptomatology, to include 
any weight loss due to the disorder and 
whether the veteran is able to eat solid 
foods or liquid only.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal, to include consideration of 
whether the veteran's gastrointestinal 
disorder with achalasia of the esophagus 
should receive a separate service-
connected evaluation for gastritis.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



